DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 09/02/2022.
Claims 1 – 20 are presented for examination.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 11, the prior art fails to show a diagnosis logic configured to monitor the signal path output and determine whether the signal path output indicates threshold crossings or no threshold crossings, in response to determining that the signal path output indicates no threshold crossings, the diagnosis logic is configured to generate the first enable signal and provide the first enable signal to the diagnosis circuit to trigger the diagnosis circuit to perform a first diagnosis at first time intervals defined by a timing of a clock signal, and in response to determining that the signal path output indicates threshold crossings, the diagnosis logic is configured to generate the second enable signal and provide the second enable signal to the diagnosis circuit to trigger the diagnosis circuit to perform a second diagnosis at second time intervals defined by a timing of the threshold crossings. These features taken together with the other limitations of the claim render the claims allowable over prior art.
As to claims 12 – 20, the prior art fails to show performing a first diagnosis of at least part of the sensor device with a timing based on a clock signal when the signal path output of the sensor device does not indicate threshold crossings of the sensor signal; and performing a second diagnosis of at least part of the sensor device according to a timing based on the threshold crossings when the signal path output indicates threshold crossings.  These features taken together with the other limitations of the claim render the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858